Citation Nr: 0820796	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-21 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts.  

In August 2007, the veteran submitted additional medical 
evidence directly to the Board, which reflected the current 
state of his disability.  In June 2008, the veteran submitted 
a waiver of RO review of the newly submitted evidence.


FINDING OF FACT

The service-connected diabetes mellitus has not been shown to 
require treatment with insulin.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).	


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the veteran 
did not manifest symptoms to warrant a rating in excess of 20 
percent at any time since the grant of service connection, 
staged ratings are inappropriate here.

The veteran's diabetes mellitus is rated according to the 
provisions provided in 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  Under DC 7913, a 20 percent rating requires 
insulin and a restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted when the 
disease requires the taking of insulin, a restricted diet, 
and regulation of activities.  A 60 percent rating requires 
the taking of insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total schedular (100 percent) rating for 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.
History and analysis

The December 2004 Rating Decision on appeal granted the 
veteran service connection, and assigned an initial rating of 
20 percent, effective from March 8, 2005.  The veteran seeks 
a rating in excess of 20 percent. 

The private treatment records of record from 1995 to 2005 do 
not reveal any need for insulin to control his diabetes.  The 
veteran is shown to be treated for the condition with diet 
and exercise and an oral hypoglycemic agent.  

On VA examination in June 2005, the examiner noted that 
current treatment for the veteran's diabetes included 
watching his diet and taking an oral hypoglycemic agent. 

VA treatment records from 2002 to 2006 show the veteran 
treats his diabetes mellitus with diet and exercise and 
taking an oral hypoglycemic agent.  These records do not 
reveal any need for insulin to control the veteran's 
diabetes.  

Private treatment records from July 2007 and an August 2007 
statement from the veteran show that he is now taking 
multiple oral hypoglycemic agents to treat his diabetes 
mellitus, but there is no indication that he is currently 
taking insulin.

For a higher, 40 percent, rating to be warranted, the 
evidence would have to establish that the veteran's diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  Although the record reflects that the veteran is 
on a restricted diet and uses oral hypoglycemic agents, the 
record does not show that the veteran requires the use of 
insulin to treat his diabetes mellitus.  All the medical 
evidence of record reveals that the veteran controls his 
diabetes mellitus with oral hypoglycemic agents and diet and 
exercise.  Since the medical evidence indicates that insulin 
is not required for treatment of the veteran's diabetes 
mellitus, a 40 percent rating is not deemed warranted under 
DC 7913.

Consequently, under the entire time period under 
consideration the Board finds that the disability picture for 
the veteran's service-connected diabetes mellitus does not 
more nearly approximate the criteria for a 40 percent 
evaluation than those for a 20 percent evaluation.  See 
Fenderson, supra.  In light of the above, a higher initial 
rating than 20 percent is not warranted.  38 C.F.R. § 4.7.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

As for the duty to notify, in a May 2005 letter sent before 
the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
diabetes mellitus disability.  The Board notes that 
VAOPGCPREC 8-2003 held that, if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  By a June 
2006 letter the veteran was provided notice of the evidence 
and information necessary for establishing an initial rating.  
See Dingess.  A June 2006 statement of the case (SOC) 
explained what specific regulatory provisions govern his 
disability and why the increased rating claim remained 
denied.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records, VA medical 
records and provided the veteran VA medical examinations.  
The VA also obtained private medical records.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  The veteran has not 
indicated that there are any additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


